Russell, C. J.
1. .The constitutional amendment of 1916 (Ga. L. 1916, p. 19) which was submitted to and ratified by the people that year defines the respective jurisdiction of the Supreme Court and the Court of Appeals of this State. By the terms of this amendment the Court of Appeals has jurisdiction to decide questions of law involving only the application of unquestioned and unambiguous provisions of the constitution to a given state of facts, but which do not involve the construction of some constitutional provision which may be doubtful either in its own terms or under decisions of the Supreme Court of this State or of the United States. And the Court of Appeals has jurisdiction to decide questions that do not involve the constitutionality of any law of the United States or any treaty thereof, or of any law of this State. Gulf Paving Co. v. Atlanta, 149 Ga. 114 (99 S. E. 374) ; Howell v. State, 153 Ga. 201 (111 S. E. 675) ; Dennard v. State, 176 Ga. 361.
2. Since this case raises only a question as to the constitutionality of a certain municipal ordinance of the City of Atlanta, the Court of Appeals has jurisdiction, and the Supreme Court has no jurisdiction, to decide the questions raised by the bill of exceptions.

Transferred to Court of Appeals.


All the Justices concur.